Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 08/18/21, with respect to the incorporation of the previously indicated allowable subject matter into independent claims 11 and 13-14 have been fully considered and are persuasive.  Claims 1, 3-11 and 13-14 are in condition for allowance as a result of the amendments to the claims. 


4.) Allowable Subject Matter
Claims 1, 3-11 and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus, 
wherein the magnetic flux shielding member is disposed between the exterior surface and an end surface of the magnet which does not face the coil and does not contact the yoke.”

Dependent Claims 3 and 5-8 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 4, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus, 
wherein the magnetic flux shielding member is disposed so as to be orthogonal to a plane in which the image sensor moves.”

Regarding independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus, 
wherein the magnetic flux shielding member is disposed outside a moving range of a movable part including the image sensor in the image stabilizing unit, and 
wherein the magnetic flux shielding member is disposed so as to maintain a constant distance from the magnet regardless of a movement of the movable part.”

With regard to independent Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus; and 
a heat diffusing member disposed between the image stabilizing unit and an electric circuit board, 
wherein the magnetic flux shielding member is attached to the heat diffusing member.”

In regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus; and 
a heat diffusing member disposed between the image stabilizing unit and an electric circuit board,
wherein the magnetic flux shielding member is grounded via the heat diffusing member.”

With regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising:
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus,
wherein the magnetic flux shielding member is grounded, and 
wherein the magnetic flux shielding member is disposed between the exterior surface and an end surface of the magnet which does not face the coil and does not contact the yoke.”

Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising:
a magnetic flux shielding member made of a magnetic material and disposed in an area between the image stabilizing unit and an exterior surface of the image pickup apparatus, through which a magnetic flux generated from the magnet moves toward outside of the image pickup apparatus,
wherein the magnetic flux shielding member is grounded,
wherein the magnetic flux shielding member is disposed outside a moving range of a movable part including the image sensor in the image stabilizing unit, and 
wherein the magnetic flux shielding member is disposed so as to maintain a constant distance from the magnet regardless of a movement of the movable part.”

The following are the closest prior-art of record:

Ezawa et al. (US Pub No.: 2014/0091204A1) disclose an imaging device includes: a movable lens unit including at least one lens for converging light from a subject and a lens holder supporting the at least one lens; a body base supporting the movable lens unit so as to be capable of moving along a first direction and a second direction which are orthogonal to each other on a plane perpendicular to an optical axis of the at least one lens and along a third direction which is parallel to the optical axis of the at least one lens; an imager being supported by the body base for converting light transmitted through the movable lens unit to an electrical signal; a driving mechanism being provided on the movable unit and/or body base for driving the movable lens unit along the first, second, and third directions; and a plurality of strain detectors provided between the movable unit and the body base. 

Kawai (US Pub No.: 2012/0268642A1) discloses a driving apparatus and an imaging device having the driving apparatus mounted thereon, the driving apparatus being capable of performing, with a simple configuration, driving in the Z-axis direction in addition to driving in a direction along the XY plane, reducing friction at the time of driving, and performing precise position holding at the time of stop. A driving apparatus includes: a frame, a contact body supported by the frame; a holder pressed against the contact body to be supported thereby; a VCM for relatively moving the frame in a direction along a support plane formed by the contact body; and a transducer for displacing, relative to the frame, the contact body in the Z-axis direction. When driving, the transducer causes the contact body to vibrate in the Z-axis direction so as to reduce a frictional force between the contact body and the holder.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697